ORDER
THIS matter is before the Court for consideration of the State’s Petition for Discretionary Review to review the decision of the Court of Appeals, reported at 66 N.C. App. 459, awarding defendant a new trial. The Petition is allowed for the sole purpose of entering the following Order:
In its decision to award defendant a new trial, the Court of Appeals applied the rule enunciated in State v. Grier, 307 N.C. 628, 300 S.E. 2d 351 (1983), to cases decided after the certification date of Grier, 28 March 1983. In State v. Williams, 311 N.C. 395, 317 S.E. 2d 396 (1984), this Court held that the rule enunciated in Grier applies to only those cases whose trial commenced after the certification date of Grier. Since Defendant’s trial commenced 1 November 1982, approximately five months prior to the certification date in Grier, the rule of inadmissibility of polygraph enunciated in Grier does not apply to defendant’s case. Therefore, the decision of the Court of Appeals is in error.
The decision of the Court of Appeals awarding defendant a new trial is REVERSED, and the case is remanded to that court for further remand to the trial court for reinstatement of the conviction and judgment against defendant.
By order of the Court in Conference, this 9th day of July, 1984.
Frye, J.
For the Court